Our decision in cause number 30067, styled E.L. Roberts, County Treasurer of Okmulgee County, et al. v. John N. Paschall et al. (this day decided), 192 Okla. 673, 138 P.2d 834, governs our decision in this case.
All of the questions of law involved in this case are treated and disposed of in cause No. 30067, supra, together with additional questions not herein involved.
Syllabus No. 2 in cause No. 30067 and the portions of the opinion connected therewith are hereby adopted as the syllabus and opinion in this case.
This cause is reversed and remanded, with directions to proceed in a manner not inconsistent with the views herein expressed.
CORN, C. J., GIBSON, V. C. J., and RILEY, BAYLESS, WELCH, and HURST, JJ., concur. OSBORN and ARNOLD, JJ., absent.